DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered. Claims 1-2, 5-7, and 37- 39 remain rejected. Claims 3-4, and 8-36 remain withdrawn.

Response to Arguments
Applicant's arguments filed on 2/18/22 have been fully considered but they are not persuasive. 
The new limitations of one of the electrodes (see Response to Arguments in the Final Action of 11/26/11 regarding the cathode and anode) extending no further than the distal end of the lead body are taught by Friedman teaching that the inner electrode is retractable and Friedman ‘665 teaching an analogous cardiac stimulation system with two electrodes that are retractable such that during delivery their distal ends do not protrude during delivery. Note here that “extending no further than the distal end” does not preclude that this is just one state of the electrode at a certain time (e.g. that the electrode is retractable so that it extends no further than the distal end of the lead body, 
All references used below have been previously made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) Regarding Claims 1 and 37, a person having ordinally skill in the art would not have reasonably concluded from the original disclosure that Applicant was in on distal end 22 of the substantially cylindrical body” of the lead (emphasis added). Formed on the distal end of the body means it actually extends further than the lead. The same applies for the non-elected embodiments (e.g. in the embodiments of Fig. 3A/3C, the cathode 322 is again disclosed as “on distal end 22 of the…body” (9:29-31). Furthermore, there is no explicit disclosure of any negative limitation regarding the electrodes in the original disclosure, and “[a]ny negative limitation or exclusionary proviso must have basis in the original disclosure” (See MPEP 2173.05(i). Therefore, Claims 1 and 37 fail the written description requirement. See MPEP 2163, 2163.05.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080294229 by Friedman et al. (“Friedman” herein) in view of US 20120245665 by Friedman et al. (“Friedman ‘665” herein).
	
Regarding claim 1, Friedman discloses a cardiac stimulation system (abstract), comprising:	
	an elongate lead body comprising a distal end, a proximal terminal connector and an assembly of insulated conductors extending therebetween (e.g. Fig. 1, par. 4-8, 29: lead body 10 with insulated conductors 20);  
	5a fixation member extending distally from the distal end of the elongate lead body and being configured to pierce into a septal wall of a patient's heart and to secure the elongate lead body to the septal wall (Fig. 2, par. 4-5, 26: outer helical cathode 38 for fixation to the septal wall); 
	a first cathode electrode formed on the fixation member (Fig. 2: outer helical cathode 38; par. 8, 74, 76: both electrode can be powered as cathodes); 
	a second cathode electrode formed on the distal end of the lead body, wherein 10an entirety of the second cathode electrode extends within an inner perimeter of the fixation member (Fig. 2, 3C, 6, 7A, 7B, 8B: inner needle or helical cathode 36; par. 8, 74, 76: both electrode can be powered as cathodes); and 
	a pulse generator coupled to the terminal connector and configured to deliver cardiac pacing pulses to the first and second cathode electrodes (e.g. par.  25, 44, 46, 61, 74 and Fig. 9: pacemaker/defibrillator/ICD/pulse generator that powers the disclosed lead 10).  
	Friedman does not explicitly disclose that one of the electrodes that can operate as cathodes extends no further than the distal end of the lead body. 
	However, Friedman further teaches that at least one of the electrodes is retractable (par. 28). In addition, Friedman ‘665 teaches an analogous cardiac 
	Regarding Claim 2, Friedman as modified in Claim 1 teaches the system of claim 1, wherein a length of the fixation member is at least 5 mm and no more than 20 mm, the length being defined from the distal end of the elongate lead body to a distal tip of the fixation member (e.g. par. 38).  

	Regarding Claim 7, Friedman as modified in Claim 1 teaches 5the system of claim 1 wherein the pulse generator is configured to deliver bi-ventricular pacing via the first and second cathode electrodes (e.g. par. 4).
	Regarding Claim 37, Friedman discloses a cardiac stimulation device (abstract), comprising: 
	an cylindrical body comprising a distal end (Fig. 1: lead body 10); 
	a fixation member extending distally from the distal end of the cylindrical body and being configured to pierce into a septal wall of a patient's heart and to secure the 
	20a first cathode electrode formed on the fixation member (Fig. 2: outer helical cathode 38; par. 74, 76: both electrode can be powered as cathodes);  
	a second cathode electrode formed on the distal end of the cylindrical body, wherein an entirety of the second cathode electrode extends within an inner perimeter of the fixation member (Fig. 2, 3C, 6, 7A, 7B, 8B: inner needle or helical cathode 36; par. 74, 76: both electrode can be powered as cathodes); and  
	25a pulse generator coupled to the first and second cathode electrodes and configured to deliver cardiac pacing pulses to the first and second cathode electrodes (e.g. par.  25, 44, 46, 61 and Fig. 9: the box denotes the disclosed pacemaker/defibrillator/ICD that powers the disclosed lead 10 as would be understood by phosita).  
	Friedman does not explicitly disclose that one of the electrodes that can operate as cathodes extends no further than the distal end of the lead body. 
	However, Friedman further teaches that at least one of the electrodes is retractable (par. 28). In addition, Friedman ‘665 teaches an analogous cardiac stimulation system with two or more electrodes, wherein all electrodes can be retracted such that during delivery they do not protrude from the distal end of the lead body (e.g. par. 67, Fig. 3: electrodes 50 and 52 are fully retractable within lead 22). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the electrodes in a device according to the teachings of Friedman fully retractable, thus extending no further than the distal end of 	
	Regarding Claim 39, Friedman as modified in Claim 37 teaches the device of claim 37 wherein the pulse generator is configured to deliver bi-ventricular pacing via the first and second cathode electrodes (e.g. par. 4).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman/Friedman ‘665, as applied to claim 1, and further in view of US 20030220676 by Helland.

	Regarding Claim 5, Friedman as modified in Claim 1 teaches teaches the system of claim 1, yet does not explicitly disclose an anode electrode mounted around the distal length of the lead and being located proximal to the first and second cathode 30electrodes. However, it is well known in the art to use an anode on a distal length of a lead, proximally to a fixation cathode, and one such example is offered by Helland (e.g. par. 11, 64-65, Fig. 17, 19: proximal anode 282, 292, 297 on a distal length of the lead). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a proximal anode on a distal length of a lead body according to the teachings of Friedman, as taught by Helland, as: a) this would only amount to a selection among known options to equivalently and predictable deliver bipolar stimulation, b) said electrode could serve as the proximal electrode for the sensing and pacing taught as desirable by Friedman (par. .

	Claims 6 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman/Friedman ‘665, as applied to claims 1 and 37, and further in view of US 5487758 Hoegnelid.
	Regarding Claims 6 and 38, Friedman as modified in Claim 1 teaches the system of claim 1 wherein the pulse generator is configured to deliver atrial left ventricular pacing via the first and second cathode electrodes (e.g. par. 4, 6, 39, 47, 53: atrial pacing of the left ventricle with sensing to adjust rate). It is not clear from the disclosure of Friedman whether the atrial sensing is used for synchronized pacing, thus it is considered that Friedman does not explicitly teach synchronous as opposed to asynchronous pacing.  However, it was well known in the art to perform synchronous pacing, and one example is offered by Hoegnelid (1:34-36; 2:16-20, 26-30: atrial DDD stimulation with a lead that punctures the septum). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate atrial synchronous pacing in a device according to the teachings of Friedman, as is well known in the art and taught by Hoegnelid, as this would only amount to a selection among known and limited options to predictably provide pacing, and it would additionally take into account feedback from the patient’s heart which could be beneficial during exercise, as well as avoid competition if there is tachyarrhythmia.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                                        

/MANOLIS PAHAKIS/Examiner, Art Unit 3792